United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 21-3901
                        ___________________________

                          Jean Alexis, Nursing Assistant

                        lllllllllllllllllllllPlaintiff - Appellant

                                           v.

                       Sholom Shaller Family East Campus

                       lllllllllllllllllllllDefendant - Appellee
                                      ____________

                    Appeal from United States District Court
                         for the District of Minnesota
                                 ____________

                             Submitted: May 23, 2022
                               Filed: June 27, 2022
                                  [Unpublished]
                                  ____________

Before SHEPHERD, STRAS, and KOBES, Circuit Judges.
                           ____________

PER CURIAM.

      Jean Alexis appeals the district court’s1 dismissal of his employment
discrimination complaint. After careful de novo review, see Blomker v. Jewell, 831

      1
      The Honorable Paul A. Magnuson, United States District Judge for the District
of Minnesota.
F.3d 1051, 1055 (8th Cir. 2016), we agree with the district court’s conclusion that
Alexis failed to state an employment discrimination claim, as he failed to adequately
allege that he suffered an adverse employment action due to his race, skin color, or
national origin. See id. at 1056 (while employment discrimination complaint need
not include facts establishing prima facie case of discrimination, elements of prima
facie case are part of background against which plausibility determination should be
made); Schaffhauser v. UPS, 794 F.3d 899, 903-04 (8th Cir. 2015) (prima facie case
of discrimination requires that plaintiff suffered adverse employment action under
circumstances permitting inference of discrimination). We also agree with the district
court that Alexis’s allegations were not severe enough to constitute a hostile work
environment, see Pye v. Nu Aire Inc., 641 F.3d 1011, 1018 (8th Cir. 2011) (hostile
work environment exists when workplace is permeated with discriminatory
intimidation, ridicule, and insult, that is sufficiently severe or pervasive to alter
conditions of employment and create abusive working environment), and that Alexis
did not adequately allege a retaliation claim, see Sallis v. Univ. of Minn., 408 F.3d
470, 477 (8th Cir. 2005) (to demonstrate retaliation, plaintiff must show that he
engaged in statutorily protected conduct, there was an adverse employment action,
and a causal connection exists between protected conduct and adverse action).

      Accordingly, we affirm. See 8th Cir. R. 47B.
                     ______________________________




                                         -2-